1    AARON D. FORD
      Attorney General
2    MATTHEW P. FEELEY (Bar No. 13336)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3120 (phone)
6    (702) 486-3773 (fax)
     Email: mfeeley@ag.nv.gov
7
     Attorneys for Defendants
8    James Dzurenda, Jennifer Nash,
     Dr. Laurie Hoover, and Dr. Gregory Bryan
9

10

11

12                         UNITED STATES DISTRICT COURT

13                                 DISTRICT OF NEVADA

14   KARISMA GARCIA,,                                CASE NO. 2:17-cv-00359-APG-CWH
15           Plaintiff,
                                                    STIPULATION AND ORDER TO
16   vs.                                            CONTINUE EARLY MEDIATION
                                                          CONFERENCE
17   STATE OF NEVADA,, et al.,
                                                          (Defendant’s First Request)
18           Defendants.
19

20         Defendants, James Dzurenda, Jennifer Nash, Dr. Laurie Hoover, and Dr. Gregory

21   Bryan, by and through counsel, Aaron D. Ford, Nevada Attorney General, and Matthew P.

22   Feeley, Deputy Attorney General, of the State of Nevada, Office of the Attorney General,

23   and Plaintiff, Karisma Garcia, through her attorney of record, Lisa A. Rasmussen, Esq., of

24   the Law Office of Lisa Rasmussen, hereby submit their Stipulation and Order to Continue

25   the Early Mediation Conference (Defendant’s First Request).

26   ///

27   ///

28   ///



30                                          Page 1 of 3
1                     MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     BACKGROUND
3           This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff,
4    Karisma Garcia, is an inmate in the custody of the Nevada Department of Corrections
5    (NDOC), housed at Northern Nevada Correctional Center (NNCC). The Complaint alleges
6    a Fourteenth Amendment Equal Protection violation, and claims Eighth Amendment
7    Medical Indifference to a Serious Medical Need violation.
8    II.    RELEVANT PROCEDURAL HISTORY
9           On May 30, 2018, Plaintiff, Pro Se, filed an Amended Civil Rights Complaint
10   pursuant to 42 U.S.C. § 1983. ECF No. 10.
11          On March 22, 2019, the Court issued its Screening Order. ECF No. 11.
12          On April 12, 2019, Lisa A. Rasmussen, Esq., of the Law Office of Lisa Rasmussen,
13   filed a Notice of Appearance on behalf of Plaintiff. ECF No. 14.
14          On April 24, 2019, the Court issued an Order Setting Inmate Early Mediation
15   Conference. The Conference was set for June 14, 2019. ECF No. 16.
16          The Parties now bring this Stipulation to Continue the Early Mediation Conference.
17   III.   ARGUMENT
18          The parties submit that there is good cause to continue the dates set in the Court’s
19   Order Setting an Inmate Early Mediation Conference. ECF No. 16. Counsel for both parties
20   have separate engagements that prevent them from being able to comply with the dates
21   set forth in the Court’s Order.
22          Additionally, pursuant to the Scheduling Order, the Deputy Attorney General that
23   has been assigned this case has contacted Plaintiff’s counsel to meet and confer about the
24   mediation process and settlement options. See ECF No. 16 at 4. Counsel spoke briefly but
25   were unable to conduct any meaningful settlement discussions and will not be able to do so
26   prior to the deadline to submit the Early Mediation Statements of May 31, 2019. Counsel
27   requests additional time to conduct further settlement discussions.
28   ///


30                                           Page 2 of 3
1    IV.   CONCLUSION
2          This Court has set an Early Mediation Conference for June 14, 2019, and set the
3    deadline to submit Mediation Statements to May 31, 2019. ECF No. 16.
4           Wherefore, the parties submit that there is good cause for the extension of
5    additional time to extend these deadlines.    Counsel for both parties have scheduling
6    conflicts and additionally request more time to meet and confer to discuss a potential
7    settlement. This request for an extension of time is made in good faith and not for the
8    purpose of undue delay.
9          The parties respectfully request that this Court grant their request to continue the
10   date of the Early Mediation Conference to a later date.
11

12     Dated 30th day of May, 2019.                 Dated 30th day of May, 2019.
13
       By: /s/ Lisa A. Rasmussen                    By: /s/ Matthew P. Feeley
14     Lisa A. Rasmussen, Esq.                      Matthew P. Feeley, Esq.
       Law Office of Lisa Rasmussen                 Deputy Attorney General
15     601 South Tenth Street, Ste. 100             Office of the Nevada Attorney General
       Las Vegas, Nevada 89101                      555 E. Washington Avenue, #3900
16     Attorneys for Plaintiff                      Las Vegas, Nevada 89101
                                                    Attorneys for Defendants
17

18
           IT SO ORDERED.
19
                       31 day of ____________,
           Dated this _____        May         2019.
20

21

22                                             ____________________________________________
                                               UNITED STATES MAGISTRATE JUDGE
23

24    IT IS FURTHER ORDERED that the Early Mediation Conference is continued to July
      12, 2019 at 8:30 a.m. The mediation statements must be received by Judge Hoffman's
25    chambers no later than 4:00 p.m., on Friday, June 28, 2019.
26

27

28


30                                          Page 3 of 3
